
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1025
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Ms. Granger (for
			 herself, Mrs. Blackburn,
			 Mr. Carter,
			 Mrs. Myrick,
			 Mr. Burton of Indiana,
			 Mr. Broun of Georgia,
			 Mr. Marchant,
			 Mr. Wolf, and
			 Mr. McCaul) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for members of the Armed Forces who fight terrorism and the
		  sense of the House of Representatives that the United States Government should
		  pay for the legal expenses of members of the Armed Forces who are accused of
		  committing crimes related to the treatment of a suspected terrorist, if the
		  member is acquitted or the charges are dropped.
	
	
		Whereas members of the Armed Forces are vital national
			 assets;
		Whereas they must be commended and rewarded for their
			 service;
		Whereas members of the Armed Forces must be provided all
			 of the tools and authorities they need to hunt down terrorists;
		Whereas members of the Armed Forces must be allowed to
			 fight terrorists without the fear they will be accused of wrongdoing due to
			 political correctness;
		Whereas the al Qaeda handbook instructs al Qaeda
			 operatives to always claim they are tortured and mistreated while being
			 detained, and states specifically: “At the beginning of the trial … the
			 brothers must insist on proving that torture was inflicted on them by state
			 security before the judge. Complain of mistreatment while in prison.”;
		Whereas the United States Government is currently funding
			 the legal defense of accused terrorists; and
		Whereas it is the responsibility of the United States
			 Government to ensure that those who defend the Nation are provided the best
			 possible legal defense should they be accused of committing a crime while
			 engaged in the fight on terrorists and extremists: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports members of the Armed Forces as
			 they continue to fight the war against terrorists;
			(2)opposes their
			 prosecution when rooted in an excess of political correctness and
			 over-sensitivity; and
			(3)expresses the sense of the House of
			 Representatives that any member of the Armed Forces who is accused of a crime
			 related to the treatment of a suspected terrorist should have any outside legal
			 fees related to their defense paid for by the United States Government, if the
			 member is acquitted or the charges are dropped.
			
